Title: Address to the New York Provincial Congress, 26 June 1775
From: Washington, George
To: New York Provincial Congress



⟨Gentlemen⟩
[New York] June 26. 1775.

At ⟨the same time that with you I deplore⟩ the unhappy Necessity of suc⟨h an Appointment, as that⟩ with which I am now honoured, ⟨I cannot but feel sentiments⟩ of the highest Gratitude for this af⟨fecting Instance of⟩ Distinction & Regard.
May your warmest w⟨ish be realized in⟩ the Success of America at this importa⟨nt and interesting⟩ Period; & be assured that, every Exertion ⟨of my worthy Colleagues⟩ & myself, will be equally extended to ⟨the re establishment⟩ of Peace & Harmony between the Mother ⟨Country and the⟩ Colonies. As to the fatal, but necessary Opera⟨tions of War.⟩ When we assumed the Soldier, we did not ⟨lay aside the⟩ Citizen, & we shall most sincerely rejoice ⟨with you in⟩ that happy Hour, when the Establishment ⟨of American⟩ L⟨iber⟩ty on the most firm, & solid Foundat⟨ions, shall enable us⟩ to return to our private Stations in ⟨the bosom of a⟩ free, peaceful, & happy Country.

Go: ⟨Washington.⟩

